Exhibit 10.2

 

AMAG PHARMACEUTICALS, INC.

 

Non-Employee Director Compensation Policy

 

The Board of Directors (the “Board”) of AMAG Pharmaceuticals, Inc. (the
“Company” or “AMAG”) has approved the following policy which establishes
compensation to be paid to non-employee directors of the Company, effective
May 25, 2010, which policy supersedes in its entirety the policy previously
amended and restated on May 5, 2009, to provide an inducement to obtain and
retain the services of qualified persons to serve as members of the Company’s
Board.  Each such director will receive as compensation for his or her services
equity grants and cash compensation, all as further set forth herein.

 

Applicable Persons

 

This Policy shall apply to each director of the Company who is not an employee
of the Company or any Affiliate (each, an “Outside Director”).  Affiliate shall
mean a corporation which is a direct or indirect parent or subsidiary of the
Company, as determined pursuant to Section 424 of the Internal Revenue Code of
1986, as amended.

 

Equity Grants

 

Equity Grant Upon Initial Appointment or Election as a Director

 

Commencing in May 2010, each new Outside Director, on the date of his or her
initial appointment or election to the Board, will receive an equity grant
comprised of two components: (i) an inducement grant and (ii) an annual grant.

 

As an inducement to joining the Board, each new Outside Director will be granted
a non-qualified stock option to purchase 6,000 shares of the Company’s common
stock pursuant to the Company’s Second Amended and Restated 2007 Equity
Incentive Plan (the “Stock Plan”), subject to automatic adjustment in the event
of any stock split or other recapitalization affecting the Company’s common
stock.  Such option shall vest in equal monthly installments over a period of
two years from the date of his or her election to the Board, provided such
Outside Director continues to serve as a member of the Board.

 

Upon joining the Board, each new Outside Director who joins the Board subsequent
to the date of the Annual Meeting of Stockholders will also receive an annual
equity grant of non-qualified stock options and restricted stock units (“RSUs”)
on the date of his or her appointment or election as described below under the
heading “Annual Equity Grant;” provided, that the amount of options and RSUs
granted to such new Outside Director will be pro-rated based on the number of
expected months of service before the next Annual Meeting of Stockholders;
provided further, that such options and RSUs will vest in equal monthly
installments beginning on the first day of the first full month following
appointment or election and continuing on the first day of each month thereafter
through the first day of the month in which the next Annual Meeting of

 

--------------------------------------------------------------------------------


 

Stockholders is to be held, so long as the newly-appointed Outside Director
continues to serve as a member of the Board.

 

Annual Equity Grant

 

Commencing in May 2010, at the first meeting of the Board following the Annual
Meeting of Stockholders, each Outside Director, other than the Chairman, will be
provided an equity grant equal to a pre-determined value with reference to
comparable annual grants provided to non-employee directors of companies in
AMAG’s then current peer group as established by the Compensation Committee of
the Board (the “Compensation Committee”).  The exact value and size of the
foregoing equity grant will be determined by the Compensation Committee in its
reasonable discretion using a Black-Scholes or other equity valuation
methodology deemed appropriate by the Compensation Committee and taking into
account any advice or recommendations of any independent compensation consultant
deemed appropriate by the Compensation Committee.

 

One half of the total value of the foregoing annual equity grant will be
comprised of a non-qualified stock option to purchase shares of the Company’s
common stock, and the remaining one half will be comprised of RSUs covering
shares of the Company’s common stock, in each case pursuant to the Stock Plan
and subject to automatic adjustment in the event of any stock split or other
recapitalization affecting the Company’s common stock.  Notwithstanding the
foregoing, the May 2010 annual grant to each Outside Director, other than the
Chairman, shall be pro-rated to reflect the number of months of continuous Board
service performed by each such Outside Director since the last annual grant to
such Outside Director.  The foregoing options and RSUs will vest in twelve equal
monthly installments beginning on the first day of the first full month
following the Annual Meeting of Stockholders and continuing on the first day of
each of the following eleven months thereafter, so long as the Outside Director
continues to serve as a member of the Board; provided, that delivery of any
vested shares of common stock underlying the foregoing RSUs shall be deferred
until the earlier of (i) the third anniversary of the date of grant or (ii) the
date the Outside Director’s service to the Company terminates; provided, that
such termination constitutes a “separation from service” as such term is defined
in Treasury Regulation Section 1.409A-1(h).

 

Commencing in May 2010, at the first meeting of the Board following the Annual
Meeting of Stockholders, the Chair of the Board, provided that he or she is also
an Outside Director, will be provided an equity grant comprised of (i) a
non-qualified stock option to purchase two times the number of shares of the
Company’s common stock issuable to other Outside Directors in accordance with
the immediately preceding paragraph and (ii) RSUs covering a total of two times
the number of shares of the Company’s common stock issuable to other Outside
Directors in accordance with the immediately preceding paragraph, in each case
pursuant to the Stock Plan and subject to automatic adjustment in the event of
any stock split or other recapitalization affecting the Company’s common stock. 
Notwithstanding the foregoing, the May 2010 annual grant to the Chairman shall
be pro-rated to reflect the number of months of continuous Board service since
the last annual grant to the Chair.  The foregoing options and RSUs will vest in
twelve equal monthly installments beginning on the first day of the first full
month following the Annual Meeting of Stockholders and continuing on the first
day of each of

 

2

--------------------------------------------------------------------------------


 

the following eleven months thereafter, so long as the Chairman continues to
serve as a member of the Board; provided, that delivery of any vested shares of
common stock underlying the foregoing RSUs shall be deferred until the earlier
of (i) the third anniversary of the date of grant or (ii) the date the Chair’s
service to the Company terminates; provided, that such termination constitutes a
“separation from service” as such term is defined in Treasury Regulation
Section 1.409A-1(h).

 

Exercise Price and Term of Options

 

Each option granted to an Outside Director shall have an exercise price per
share equal to the fair market value of the common stock of the Company on the
date of grant of the option (as determined by the Board in accordance with the
Stock Plan), have a term of ten years and shall be subject to the terms and
conditions of the Stock Plan.  Each such option grant shall be evidenced by the
issuance of the Company’s form non-qualified stock option agreement for Outside
Director grants.

 

Early Termination of Options or RSUs Upon Termination of Service

 

If an Outside Director ceases to be a member of the Board for any reason, any
then vested and unexercised options granted to such Outside Director may be
exercised by the Outside Director (or, in the case of the director’s death or
disability, by the director’s personal representative, or the director’s
survivors) within three years after the date the director ceases to be a member
of the Board and in no event later than the expiration date of the option.

 

If an Outside Director’s service to the Company is terminated (provided, that
such termination constitutes a “separation from service” as such term is defined
in Treasury Regulation Section 1.409A-1(h)), all then vested and undelivered
shares underlying any RSUs held by such Outside Director shall be delivered to
the Outside Director (or, in the case of the director’s death or disability, by
the director’s personal representative, or the director’s survivors) as of the
date he or she ceases to be a member of the Board.

 

Retainer Fees

 

Each Outside Director, other than the Chairman, will receive an aggregate annual
retainer fee of $30,000, payable in four equal quarterly installments. The
Chairman, provided that he or she is also an Outside Director, will receive an
aggregate annual retainer fee of $60,000, payable in four equal quarterly
installments.

 

Each member of each of the Company’s standing committees, other than the Chair,
will be paid an additional aggregate annual retainer fee in four equal quarterly
installments as follows:

 

Audit Committee: $10,000

Compensation Committee: $7,500

Nominating and Corporate Governance Committee: $5,000

 

3

--------------------------------------------------------------------------------


 

The Chair of each of the standing committees will be paid an additional
aggregate annual retainer fee in four equal quarterly installments as follows:

 

Audit Committee: $20,000

Compensation Committee: $15,000

Nominating and Corporate Governance Committee: $10,000

 

Expenses

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board, Committees thereof or in connection with other Board related
business.

 

Amendments

 

The Board shall review this Policy from time to time to assess whether any
amendments in the type and amount of compensation provided herein should be
adjusted in order to fulfill the objectives of this Policy.

 

4

--------------------------------------------------------------------------------